Case 5:19-cv-01780-JLS-MAA Document 28 Filed 11/01/20 Page 1 of 1 Page ID #:469



   1
   2
   3
   4                                                          JS-6
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ALBERT L. WATSON,                        Case No. 5:19-cv-01780-JLS-MAA
 12                        Petitioner,
              v.                                JUDGMENT
 13
 14    STU SHERMAN, Warden, et al.,
 15                        Respondents.
 16
 17          Pursuant to the Order Accepting Report and Recommendation of the United
 18    States Magistrate Judge,
 19          IT IS ORDERED AND ADJUDGED that the Petition is denied and the
 20    action is dismissed with prejudice.
 21
 22    DATED: November 1, 2020
 23
 24                                      ____________________________________
                                         JOSEPHINE L. STATON
 25                                      UNITED STATES DISTRICT JUDGE
 26
 27
 28
